Title: From George Washington to Lieutenant General Rochambeau, 19 July 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir
						Head Quarters in New Jersey 19th July 1780
					
					On the first Acct of your arrival I did myself the honor to write you the letter annexed; but in momentary expectation of hearing from you, I thought it best to delay the departure of the Marquis till the arrival of your dispatches. These Monsr De Rochefontaine delivered me yesterday Afternoon. The assurances you give me of the ulterior intentions of His Most Christian Majesty add to our obligation and to our hopes: On our part we shall make every effort in our power.
					The contrarieties you experienced which have retarded your arrival were unfortunate; but they depended on events not at your command, and I hope will have no ill influence in the issue of our measures. My opinion perfectly corrisponds with the motives which determined you in the first instance to Rhode Island; and upon which you have calculated your present disposition.
					I shall be happy to hear that the health of such of your Troops as were indisposed by the voyage, is speedily restored, and that you receive every refreshment and supply from the Country which can contribute to the comfort and convenience of the whole.
					I cannot sufficiently express to you my sensibility for the marks of confidence and for the assurances of your sentiments contained in your Letter, and I shall be happy in siezing every oppertunity to convince you how entirely reciprocal they are. I have the honr to be with the highest esteem & regard—Sir, Yr Most Obedt & Most Hble Servt
					
						Go: Washington
					
				